Painter, Presiding Judge,
dissenting.
{¶ 26} Evidently being short on criminals, we are now reduced to convicting realtors for looking at foreclosed houses.
{¶ 27} Janson, a licensed realtor specializing in foreclosed property, was looking at a foreclosed and abandoned house. It was to be sold by the sheriff. The defaulting owners had vamoosed. Who knows if it were even possible to get permission to look at the house. So he stopped there and peeked in the window (according to his testimony), using a ladder that was leaning against the house. For this he was arrested, taken to the hoosegow, presumably in irons, and made to post bail. He was then made a convicted criminal.
{¶ 28} Janson was no burglar. When the neighbor called the law, he waited for the officer to arrive. Where was the crime?
{¶ 29} Another problem with this case — in addition to the fact that it is preposterous — is that Janson is simply not guilty of what he was charged with.
{¶ 30} The majority quotes R.C. 2911.21 correctly: “(A) No person, without privilege to do so, shall do any of the following: * * * (2) Knowingly enter or remain on the land or premises of another, the use of which is lawfully restricted to certain persons, purposes, modes, or hours, when the offender knows the offender is in violation of any such restriction or is reckless in that regard * * *.”
{¶ 31} This section “covers the situation in which the land or premises involved are subject to rules on access or use, and the offender knows or has reasonable cause to believe he is in violation of the rules.”10 The section applies when property is sometimes open to the public — a park, a store — but also sometimes closed. That is why we see signs telling us when a park is closed. What were the “rules” here? There were no signs or warnings. And “[t]he duty to *383communicate restrictions on the use of land or a building is on the owner or occupier of the land or building.”11 This section simply does not apply to this case.
{¶ 32} It would be more reasonable to assume that the owners of the house, having defaulted on the mortgage, would have been more than amenable to a realtor checking the house out with a view to bidding on it — the higher the bid, the less the defaulting owners owe. If necessary, I would hold that a licensed realtor has an implied privilege to look at vacant foreclosed property in the absence of any visible restriction. But that is not even necessary here, since the law in question doesn’t prohibit what Janson did anyway.
{¶ 33} The charging document, captioned “2911.21(A)(2) Criminal Trespass” actually charged Janson with trespassing on the property of the Sheriff: “Michael Janson, on or about 5-21-08 in Hamilton County, State of Ohio, did, without privilege to do so, knowingly enter on the premises of Hamilton County Sheriffs Office, located at 6268 Salem Rd., the use of which is lawfully restricted to certain persons, purposes, modes, or hours, when Michael Janson knew he is in violation of such restriction or is reckless in that regard, contrary to and in violation of Section 2911.21 of the Revised Code of Ohio, a misdemeanor of the fourth degree.” The way the complaint reads, the sheriff is located at 6268 Salem Rd.
{¶ 34} The majority’s assertion that the trial court “could have found that the state had proved beyond a reasonable doubt all the elements of criminal trespassing under R.C. 2911.21(A)(2)” is bizarre, in that Janson quite obviously was not on any land “the use of which [was] lawfully restricted to certain persons, purposes, modes, or hours.” The majority completely ignores that Janson was charged with, and convicted of, the wrong section.
{¶ 35} Perhaps Janson’s conduct could be shoehorned into another section of the prohibition against criminal trespass. Perhaps R.C. 2911.21(A)(1) might cover the situation — as if it need be covered. Even the eases cited by the majority as precedent involve that section, so they are of no value in this case. There are no cases where someone in Janson’s position was convicted under this section, because there could, legally, be none.
{¶ 36} And the old “we would declare open season for any member of the public to enter or remain on property involved in the foreclosure process, at his whim,” is not only untrue (how easy is it to put up a sign), but irrelevant in this case.
*384{¶ 37} This case involves a licensed realtor. Are we afraid of rogue realtors ranging about the county looking at property? So afraid that we convict — even under the wrong law — people who did nothing wrong?
{¶ 38} Maybe the neighbor — who testified that he had cut the grass on the vacant property without anyone’s permission — should be prosecuted too? He “trespassed” as much as Janson did.
{¶ 39} Someone should have had the common sense to dismiss this case before it came to trial. Failing that, the trial judge should have thrown it out. Failing that, this court should do the right thing. But all failed. And a 52-year-old law-abiding citizen is dragged through the court system and made a convict. Michael Janson must feel like Jean Valjean — except that Valjean actually committed a crime.
{¶ 40} Janson is not guilty of a crime. His misfortune is that he lives in a county where he would be convicted anyway.

. R.C. 2911.21, 1973 Legislative Service Commission Commentary.


. State v. McMechan (1988), 48 Ohio App.3d 261, 263, 549 N.E.2d 211, quoted in State v. Kilgore (June 16, 2000), 2d Dist. No. 17880, 2000 WL 770530.